Exhibit 99.2 Doron Arazi to Step Down as Allot’s Chief Financial Officer Hod Hasharon, ISRAEL – February 9, 2010 – Allot Communications Ltd. (NASDAQ: ALLT), a leader in IP service optimization and revenue generation solutions, today announced that Doron Arazi, the company’s Chief Financial Officer, will be leaving Allot to pursue other interests.Mr. Arazi will continue as Chief Financial Officer through a transition period until early April, after the date on which the Company expects to file its annual report on Form 20-F for the 2009 fiscal year.The Company has commenced a search for a new Chief Financial Officer. Mr. Arazi joined Allot as its Chief Financial Officer shortly after the company completed its initial public offering.In this position, he played a key role in overhauling Allot’s financial and reporting activities and implementing new methodologies and systems which have significantly improved the company’s capabilities in financial management and reporting.Mr.
